Dismiss and Opinion Filed August 8, 2018




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00378-CV

                                 BETTIE L. BELL, Appellant
                                            V.
                                ACAR LEASING, LTD, Appellee

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-13305

                              MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Pro se appellant Betty Bell appeals the trial court’s order granting appellee’s summary

judgment in this repossession suit. On April 20, 2018, appellant filed a brief. In a letter dated

April 30, 2018, we informed appellant the brief she filed failed to comply with the requirements

of Texas Rule of Appellate Procedure 38.1. See TEX. R. APP. P. 38.1. Specifically, the brief is

deficient in that, among other things, (1) it does not contain a concise statement of the case, course

of proceedings, or the trial court’s disposition of the case; (2) it does not concisely state all issues

presented for review; (3) it does not contain a statement of facts with references to the record; (4)

it does contain a succinct, clear, and accurate summary of the arguments made in the body of the

brief; (5) the argument does not contain appropriate citations to the record; and (6) it does not

contain a short conclusion that clearly states the nature of the relief sought. See id. 38.1(d), (f),
(g), (h), (i) and (j). We provided appellant an opportunity to file an amended brief that complied

with the requirements of appellate rule 38.1 no later than May 10, 2018 and cautioned her that

failure to comply may result in dismissal of the appeal without further notice. See id. 38.8(a)(1);

42.3 (b), (c). In addition, on July 11, 2018, appellee filed a motion to dismiss this appeal for failure

to comply with this Court’s request for an amended brief.

        Although individuals have the right to represent themselves pro se in civil litigation, they

are held to the same rules of appellate procedure that licensed attorneys are required to follow. See

Bolling v. Farmers Branch Indep. Sch. Dist., 315, S.W.3d 893, 895 (Tex. App.—Dallas 2010, no

pet.). Appellate court judges are not responsible for “identifying possible trial court error” or for

reviewing the record to find favorable facts that may support a party’s position. Id. Importantly,

under rule 38.1(f), the court “must be able to discern what question[s] of law [it] will be

answering.” Id. at 896. A brief fails if it does not articulate the issues to be answered by the court.

Id. If a brief articulates the issues to be decided by the court, “then rule 38.1(i) calls for the brief

to guide [the court] through the appellant’s argument with clear and understandable statements of

the contentions being made.” Id. Under rule 38.1(i), appellant’s argument must make direct

references to facts in the record and applicable legal authority. Id. A brief fails under rule 38.1(i)

if the court must speculate or guess if references to facts or legal authority “are not made or are

inaccurate, misstated, or misleading.” Id.

        Appellant’s brief contains allegations of “fraud upon the court,” articulating, “fraud

somewhere by some clerks.” The brief does not contain any citations to the record to support these

allegations, nor does it contain a statement of facts. Instead, it misapplies the only case cited and

omits any mention of the nature of relief sought. Consisting of only a page and a half of argument,

the brief is clearly incomplete, leaving us to speculate or guess as to the contentions being made

and whether they are meritorious. Because appellant has not provided the Court with existing

                                                  –2–
legal authority that can be applied to the facts of the case, her brief fails. See Bolling, 315 S.W.3d

at 896.

          Appellant has failed to comply with the briefing requirements of our appellate rules after

being given an opportunity to do so. Accordingly, we dismiss the appeal. See Tex. R. App. P

38.8(a)(1); 42.3(b), (c). In light of this court’s holding, we deny as moot appellee’s July 11 motion

to dismiss.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE


180378F.P05




                                                 –3–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 BETTIE L. BELL, Appellant                        On Appeal from the 14th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00378-CV       V.                      Trial Court Cause No. DC-17-13305.
                                                  Opinion delivered by Chief Justice Wright.
 ACAR LEASING, LTD, Appellee                      Justices Evans and Stoddart participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered August 8, 2018.




                                            –4–